Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on October 26, 2021.



	
	
Status of Claims

Claims 1, 9 and 13 have been amended.
Claims 1-20 are currently pending and have been examined. 


	
	
	 


	
	 


Claim Rejections - 35 USC § 101

Claims 1-8, 18, 19 and 20 are drawn to methods (i.e., a process) while claim(s) 9-17 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-17 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-20 describe the abstract idea using location information to schedule a meeting between users. However claims 1-17 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Upon further consideration, the rejection under 35 USC 101 has been withdrawn.
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baca et al. (2014/0222328) in view of Gray (2003/0043073); Chakra (2009/0327227) and Chung (2011/0158131).

	
Claim 1
Baca et al. discloses a system that schedules a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and updates the location information of the attendees.
marking the meeting location as available for future meetings (Baca [0034]); Where the reference teaches that location information can determine Whether the user(s) and their respective mobile devices are at the convergence point may be determined at operation 216. If the users are not at the convergence point, then the convergence point may be updated at operation 220 [available for future meetings]. For example, the convergence point may be updated based on a current first location of User A and the first mobile device 102A and a current second location of User B and the second mobile device 102B. Examiner interprets the updating of the convergence point to satisfy the limitation.
Baca et al. does not disclose wireless received signal strength information to determine location. Gray et al. teaches:
training network with data developed from trilateration of wireless received signal strength indication (RSSI) data corresponding to a signal transmitted by two or more wireless routers and measured at a set of one or more mobile devices while the set of mobile devices are at known locations (Gray [0017]) See at least “The process of generating a signal strength model is referred to as "training" the area or system. In accordance with the present invention, the signal strength model can be created in one of at least two manners. In a first manner, access points are installed in the physical space and actual signal strength data is collected through migration of a transmitting mobile device through the space.” See also “If there are at least three Aps [two or more routers] that receive the signals from the wireless device, trilateration can be used to determine the location of the device within the trained area.” See [0034] “Generally, a network 115 couples a plurality of detectors, e.g., access points (APs) 110, to system 100. The access points are selectively distributed throughout the defined space to provide wireless service to one or more mobile devices 120 operating therein.”
wherein the RSSI data of the two or more routers measured at the set of mobile devices at the known locations fluctuates due to interference or signal propagation (Gray [0059]), See at least “Several variations are also possible [fluctuations], including "renormalizing" the raw collected data based on known RF propagation properties or qualities of the signal strength information provided by the media access controller (MAC) chip, such as are commercially available and known in the art.”
wherein the trained network compensates for RSSI fluctuations to predict accurately a real time location of a mobile device based on the RSSI data measured at the mobile device; (Gray [[0071][0065])  See at least [0071] “adaptive training data could be used [compensation], wherein various clustering algorithms or other approaches could be employed to allow the training data to adapt to gradual environmental changes…Also, parameters, such as measured RSSI variance could be incorporated into the training/prediction vectors.”
Gray does not explicitly disclose training a neural network with data developed from trilateration of wireless received signal strength indication (RSSI) data  corresponding to two or more wireless routers measured at a set of one or more mobile devices while the set of mobile devices are at known locations, wherein the RSSI data of the two or more routers measured at the set of mobile devices at the known locations fluctuates due to interference or signal propagation, wherein the trained neural network compensates for RSSI fluctuations to predict accurately a real time location of a mobile device based on the RSSI data measured at the mobile device. However, Gray teaches a system and method for performing real-time position detection and motion tracking of mobile communications devices moving about in a defined space comprised of a plurality of locales is provided. A plurality of access points are disposed about the space to provide an interface between mobile devices and a network having functionality and data available or accessible therefrom. Gray also teaches adaptive training data. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to disclose a trained neural network process because it is well known [at least 2009] process that provides greater accuracy. See attached article “F. D. Alotaibi, A. Abdennour and A. A. Ali, "A Real-Time Intelligent Wireless Mobile Station Location Estimator with Application to TETRA Network," in IEEE Transactions on Mobile Computing, vol. 8, no. 11, pp. 1495-1509, Nov. 2009, doi: 10.1109/TMC.2009.66.
determining a location of the meeting initiator based on wireless RSSI data corresponding to the two or more wireless routers received at the device, (Gray [0020]) See at least “A comparison of the actual signal strength data at each access point receiving the mobile device's signal with the signal strength patterns (included in the signal strength model) of those access points allow for a determination of the real-time location of the mobile device [meeting initiator] within the defined space.”
wherein the network, using the RSSI data, provides the determined location of the meeting initiator in a local coordinate system wherein the local coordinate system is used to provide a map to navigate to the location of the meeting (Gray [Figure 7][0068][0069]) See at least [0069] ” the system 100 may include a routing function configured to plot a route or path between two locations within the locale or defined space, in digital form.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee, as taught by Baca, the method of determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Gray, to improve accuracy when determining the presence and availability of users.
Gray does not teach a method for meeting room scheduling. Chakra teaches:
receiving a meeting request from a meeting initiator interacting with a device for identifying an available meeting location to meet with at least one, meeting attendee (Chakra [0028]); See “The process may begin by the meeting room and resource scheduler 12 receiving meeting specifics entered by a user from a client 16 (block 300). The meeting specifics may include parameters including a date, time, requested resources 28, and a list of attendees 20. In one embodiment, the meeting specifics are entered into a GUI display by the meeting room and resource scheduler 12. The meeting room and resource scheduler 12 may display a list of available resources 28 for user selection, and may display a searchable contact list for entering attendees 20.”
determining a location of the at least one meeting attendee (Chakra [0033]);  See “The meeting room and resource scheduler 12 then retrieves location records from the personnel LDAP 30 for each of the attendees 20 that will be physically present at the meeting (block 308)..”
determining a meeting location based on the meeting request, availability of the meeting location, and at least one of the determined location of the meeting initiator and the determined location of the at least one meeting attendee (Chakra [0024]); Where the reference teaches ” The optimal room at each of the optimal locations is then found by selecting a room 26 located in each of the optimal locations that is within a smallest average proximity to a highest number of attendees 20 (block 206).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca and Gray, the method for meeting room scheduling , as taught by Chakra, to reduce the amount of walking meeting attendees need to do to attend meetings while the financial clock is ticking (Chakra [0006]).
	Neither reference teaches determining the meeting has finished based on the location of the meeting initiator and the location of the at least one meeting attendee changing from the meeting location to one or more new locations 
determining the meeting has finished based on the location of the meeting initiator and the location of the at least one meeting attendee changing from the meeting location to one or more new locations and marking the meeting location as available for future meetings (Chung [0016][Claim 10]). See at least “determining whether the meeting has ended if the attendee has left the meeting room;” See also “The determination module 103 is further operable to determine whether the attendee has left the meeting room by checking whether the signal strength of the transmitted signal from the terminal device 4 exceeds the threshold value.” While the reference teaches only one person leaving can indicate a meeting ending, Examiner believes it would be obvious to modify the reference because if one person [initiator or attendee] changes location or leaves the meeting the meeting is over. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca, Gray and Chakra, the method for determining a meeting has ended because of a user location change , as taught by Chung, make meeting room availability more efficient and accurate because it is in real time.

Claim 2 
Baca et al. discloses the following limitations as shown: 
determining a first route to the meeting location for the meeting initiator based on the location of the meeting initiator and the meeting location and; transmitting to the meeting initiator a first notice that includes the first route to the meeting location for the meeting initiator (Baca [0010][0037][0038]); See at least “the convergence point (meeting location) may be half way between the first location and the second location. Travel routes may then be mapped from the first location and the second location to the convergence point. The users may then each follow their respective mapped routes to the convergence point.

Claim 3 
Baca et al. discloses the following limitations as shown: 
determining a second route to the meeting location for the at least one meeting attendee based on the location of the at least one meeting attendee and the meeting location; and transmitting to the at least one meeting attendee a second notice that includes the second route to the meeting location for the meeting attendee (Baca [0010][0037][0038]); See at least “the convergence point (meeting location) may be half way between the first location and the second location. Travel routes may then be mapped from the first location and the second location to the convergence point. The users may then each follow their respective mapped routes to the convergence point. 

Claim 4 
Baca et al. discloses the following limitations as shown: 
wherein the location of the at least one meeting attendee is determined based on the wireless RSSI data (Baca [0021]). See at least “In this embodiment, location modules H6A, H6B may each be configured to determine location based on relative signal strengths of a plurality of signals received from a plurality of cellular communication transmitters ("cell towers"). In another embodiment, location modules H6A, H6B may each be configured to determine location based on Wi-Fi wireless data communication technology.” Where Examiner interprets the disclosure of determining location based on relative signal strengths to satisfy the limitations.

Claim 5  
Baca et al. discloses the following limitations above. Baca et al. does not disclose wireless signal strength information to determine location. Gray teaches:
wherein the location of the at least one meeting attendee is determined based on a location of the at least one meeting attendee maintained in a database (Gray [0045][0067]). See at least “the mobile device detection and tracking system 100 includes a signal strength modeler 160 that can access the digital map 200 in database 105.”
Gray does not explicitly disclose the location of the meeting attendee is determined based on a location of the meeting attendee maintained in a database. However, Gray teaches that the location of the user can be obtained by the database. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this information was stored in a database because it teaches that it can be accessed at a later time. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee, as taught by Baca, the method of determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Gray, to improve accuracy when determining the presence and availability of users.

Claim 6 
Baca et al. discloses the following limitations as shown: 
determining an updated location of the meeting initiator and an updated location of the at least one meeting attendee, wherein the updated location of the meeting initiator and the updated location of the at least one meeting attendee are based on the wireless RSSI data (Baca [0030]).  See at least “If the users are moving, then the convergence point may be determined based on respective locations of the mobile devices. The convergence point may be updated during travel. The users may then meet at the updated convergence (meeting) point.” Where Examiner interprets the disclosure of determining location based on relative signal strengths to satisfy the limitations.
updating the first route for the meeting initiator and the second route for the at least one meeting attendee based on the updated location of the meeting initiator and the updated location of the at least one meeting attendee (Baca [0034]); Where the reference teaches that location information can determine Whether the user( s) and their respective mobile devices are at the convergence point may be determined at operation 216. If the users are not at the convergence point, then the convergence point may be updated at operation 220. For example, the convergence point may be updated based on a current first location of User A and the first mobile device 102A and a current second location of User B and the second mobile device 102B.

Claim 7
Baca et al. discloses the following limitations as shown: 
wherein the first route for the meeting initiator and the second route for the at least one meeting attendee are displayed on a map, wherein the map is an augmented reality view provided by a real-time video with a direction indicator pointing to the meeting location overlaid on the real-time video (Baca [Figure 2][0031][0032][0034]).  See at [0034] “The relative locations are configured to show each user a distance between that user and the other user. The relative locations may be determined based on each mobile device's current location (i.e., current first location and current second location). The relative location display may include the convergence point.”
Baca does not explicitly disclose an augmented reality view provided by a real-time video. However, Baca teaches displaying the relative distance between users as they travel toward each other. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display of travel to an augmented reality view provided by a real-time video. 

Claim 8 
Baca et al. discloses the following limitations above. Baca et al. does not disclose wireless signal strength information to determine location. Gray teaches:
wherein the location of the meeting initiator is determined to be a default location if the wireless RSSI data is unavailable (Gray [0021]).
Gray does not explicitly disclose a default location. However Gray teaches a method of determining a location using the last known location when the exact location of the user cannot be determined using signal strength. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include using the last known location, as taught by Gray, because it provides the general whereabouts for a user.


Claim 9 
Baca et al. discloses the following limitations as shown:
marking the meeting location as available for future meetings (Baca [0034]); Where the reference teaches that location information can determine Whether the user(s) and their respective mobile devices are at the convergence point may be determined at operation 216. If the users are not at the convergence point, then the convergence point may be updated at operation 220 [available for future meetings]. For example, the convergence point may be updated based on a current first location of User A and the first mobile device 102A and a current second location of User B and the second mobile device 102B. Examiner interprets the updating of the convergence point to satisfy the limitation.
determining a first route to the meeting location for the meeting initiator based on the location of the meeting initiator and the meeting location; transmitting to the meeting initiator a first notice that includes the route to the meeting location for the meeting initiator; determining a second route to the meeting location for the at least one meeting attendee based on the location of the at least one meeting attendee and the meeting location; transmitting to the at least one meeting attendee a second notice that includes the second route to the meeting location for the at least one meeting attendee (Baca [0010][0037][0038]); See at least “the convergence point [meeting location] may be half way between the first location and the second location. Travel routes may then be mapped from the first location [meeting initiator] and the second location [meeting attendee] to the convergence point. The users may then each follow their respective mapped routes to the convergence point.

training a network with data developed from trilateration of wireless received signal strength indication (RSSI) data corresponding to a signal transmitted by two or more wireless routers and measured at a set of one or more mobile devices while the set of mobile devices are at known locations (Gray [0017]) See at least “The process of generating a signal strength model is referred to as "training" the area or system. In accordance with the present invention, the signal strength model can be created in one of at least two manners. In a first manner, access points are installed in the physical space and actual signal strength data is collected through migration of a transmitting mobile device through the space.” See also “If there are at least three Aps [two or more routers] that receive the signals from the wireless device, trilateration can be used to determine the location of the device within the trained area.” See [0034] “Generally, a network 115 couples a plurality of detectors, e.g., access points (APs) 110, to system 100. The access points are selectively distributed throughout the defined space to provide wireless service to one or more mobile devices 120 operating therein.”
wherein the RSSI data of the two or more routers measured at the set of mobile devices at the known locations fluctuates due to interference or signal propagation (Gray [0059]), See at least “Several variations are also possible [fluctuations], including "renormalizing" the raw collected data based on known RF propagation properties or qualities of the signal strength information provided by the media access controller (MAC) chip, such as are commercially available and known in the art.”
wherein the trained network compensates for RSSI fluctuations to predict accurately a real time location of a mobile device based on the RSSI data measured at the mobile device (Gray [[0071][0065])  See at least [0071] “adaptive training data could be used [compensation], wherein various clustering algorithms or other approaches could be employed to allow the training data to adapt to gradual environmental changes…Also, parameters, such as measured RSSI variance could be incorporated into the training/prediction vectors.”
Gray does not explicitly disclose training a neural network with data developed from trilateration of wireless received signal strength indication (RSSI) data  corresponding to two or more wireless routers measured at a set of one or more mobile devices while the set of mobile devices are at known locations, wherein the RSSI data of the two or more routers measured at the set of mobile devices at the known locations fluctuates due to interference or signal propagation, wherein the trained neural network compensates for RSSI fluctuations to predict accurately a real time location of a mobile device based on the RSSI data measured at the mobile device. However, Gray teaches a system and method for performing real-time position detection and motion tracking of mobile communications devices moving about in a defined space comprised of a plurality of locales is provided. A plurality of access points are disposed about the space to provide an interface between mobile devices and a network having functionality and data available or accessible therefrom. Gray also teaches adaptive training data. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to disclose a trained neural network process because it is well known [at least 2009] process that provides greater accuracy. See attached article “F. D. Alotaibi, A. Abdennour and A. A. Ali, "A Real-Time Intelligent Wireless Mobile Station Location Estimator with Application to TETRA Network," in IEEE Transactions on Mobile Computing, vol. 8, no. 11, pp. 1495-1509, Nov. 2009, doi: 10.1109/TMC.2009.66.
determining a location of the meeting initiator based on wireless RSSI data corresponding to the two or more wireless routers received at the device (Gray [0020]) See at least “A comparison of the actual signal strength data at each access point receiving the mobile device's signal with the signal strength patterns (included in the signal strength model) of those access points allow for a determination of the real-time location of the mobile device [meeting initiator] within the defined space.”
wherein the neural network, using the RSSI data, provides the determined location of the meeting initiator in a local coordinate systemSee at least [0069] ” the system 100 may include a routing function configured to plot a route or path between two locations within the locale or defined space, in digital form.”

	Gray does not teach a method for meeting room scheduling. Chakra teaches:
receiving a meeting request from a meeting initiator interacting with  a device for identifying an available meeting location to meet with at least one, meeting attendee (Chakra [0028]); See “The process may begin by the meeting room and resource scheduler 12 receiving meeting specifics entered by a user from a client 16 (block 300). The meeting specifics may include parameters including a date, time, requested resources 28, and a list of attendees 20. In one embodiment, the meeting specifics are entered into a GUI display by the meeting room and resource scheduler 12. The meeting room and resource scheduler 12 may display a list of available resources 28 for user selection, and may display a searchable contact list for entering attendees 20.”
determining a location of the at least one meeting attendee (Chakra [0033]);  See “The meeting room and resource scheduler 12 then retrieves location records from the personnel LDAP 30 for each of the attendees 20 that will be physically present at the meeting (block 308)..”
determining a meeting location based on the meeting request, availability of the meeting location, and at least one of the determined location of the meeting initiator and the determined location of the at least one meeting attendee (Chakra [0024]); Where the reference teaches ” The optimal room at each of the optimal locations is then found by selecting a room 26 located in each of the optimal locations that is within a smallest average proximity to a highest number of attendees 20 (block 206).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of 
Neither reference teaches determining the meeting has finished based on the location of the meeting initiator and the location of the at least one meeting attendee changing from the meeting location to one or more new locations 
determining the meeting has finished based on the location of the meeting initiator and the location of the at least one meeting attendee changing from the meeting location to one or more new locations  (Chung [0016][Claim 10]). See at least “determining whether the meeting has ended if the attendee has left the meeting room;” See also “The determination module 103 is further operable to determine whether the attendee has left the meeting room by checking whether the signal strength of the transmitted signal from the terminal device 4 exceeds the threshold value.” While the reference teaches only one person leaving can indicate a meeting ending, Examiner believes it would be obvious to modify the reference because if one person changes location or leaves the meeting the meeting is over. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca, Gray and Chakra, the method for determining a meeting has ended because of a user location change , as taught by Chung, make meeting room availability more efficient and accurate because it is in real time.

Claim 10 
Baca et al. discloses the following limitations as shown:
determining an updated location of the meeting initiator and an updated location of the at least one meeting attendee, and updating the first route for the meeting initiator and the second route for the at least one meeting attendee based on the updated location of the meeting initiator and the See at least “If the users are moving, then the convergence point may be determined based on respective locations of the mobile devices. The convergence point may be updated during travel. The users may then meet at the updated convergence point.”
Baca et al. does not disclose wireless signal strength information to determine location. Gray et al. teaches:
wherein the updated location of the meeting initiator and the updated location of the at least one meeting attendee are based on the wireless RSSI data (Gray [0048][0040]) See at least “the signal strength modeler 160 assumes certain reception and transmission characteristics of the access points 110 and of the mobile devices 120 within the context of the space in digital map 200.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee, as taught by Baca, the method of determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Gray et al., to improve accuracy when determining the presence and availability of users.

Claim 11 
Baca et al. discloses the following limitations as shown: 
wherein the first notice and the second notice includes a display of the first route for the meeting initiator and the second route of the at least one meeting attendee on a map, wherein the map is an augmented reality view provided by a real-time video with a direction indicator pointing to the meeting location overlaid on the real-time video (Baca [Figure 2][0031][0032][0034]).  See at [0034] “The relative locations are configured to show each user a distance between that user and the other user. The relative locations may be determined based on each mobile device's current location (i.e., current first location and current second location). The relative location display may include the convergence point.”  
Baca does not explicitly disclose an augmented reality view provided by a real-time video. However, Baca teaches displaying the relative distance between users as they travel toward each other. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display of travel to an augmented reality view provided by a real-time video. 
	

Claim 12 
Baca et al. discloses the following limitations above. Baca et al. does not disclose wireless signal strength information to determine location. Gray et al. teaches:
wherein the location of the meeting initiator is determined to be a default location if the wireless RSSI data is unavailable  (Gray [0021]).
Gray does not explicitly disclose a default location. However Gray teaches a method of determining a location using the last known location when the exact location of the user ca not be determined using signal strength. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include using the last known location, as taught by Gray, because it provides the general whereabouts for a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee, as taught by Baca, the method of determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Gray, to improve accuracy when determining the presence and availability of users.

Claim 13 
Baca et al. discloses the following limitations as shown:
a memory storing an application program; and a processor which, when executing the application program, is configured to perform an operation for one-click scheduling of a meeting in a location aware calendaring system, the operation comprising (Baca [0014][0017][0041]):  
Baca does not explicitly disclose an operation for one-click scheduling of a meeting. However, Baca teaches a first user initiating communication to a second user to set up a meeting and location. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this user initiation/ scheduling would occur with one click to make it easier for the meeting initiator.
marking the meeting location as available for future meetings (Baca [0034]); Where the reference teaches that location information can determine Whether the user(s) and their respective mobile devices are at the convergence point may be determined at operation 216. If the users are not at the convergence point, then the convergence point may be updated at operation 220 [available for future meetings]. For example, the convergence point may be updated based on a current first location of User A and the first mobile device 102A and a current second location of User B and the second mobile device 102B. Examiner interprets the updating of the convergence point to satisfy the limitation.
Baca et al. does not disclose wireless signal strength information to determine location. Gray et al. teaches:
training a neural network with data developed from trilateration of wireless received signal strength indication (RSSI) data corresponding to a signal transmitted by two or more wireless routers and measured at a set of one or more mobile devices while the set of mobile devices are at known locations (Gray [0017]) See at least “The process of generating a signal strength model is referred to as "training" the area or system. In accordance with the present invention, the signal strength model can be created in one of at least two manners. In a first manner, access points are installed in the physical space and actual signal strength data is collected through migration of a transmitting mobile device through the space.” See also “If there are at least three Aps [two or more routers] that receive the signals from the wireless device, trilateration can be used to determine the location of the device within the trained area.” See [0034] “Generally, a network 115 couples a plurality of detectors, e.g., access points (APs) 110, to system 100. The access points are selectively distributed throughout the defined space to provide wireless service to one or more mobile devices 120 operating therein.”
 wherein the RSSI data of the two or more routers measured at the set of mobile devices at the known locations fluctuates due to interference or signal propagation (Gray [0059]), See at least “Several variations are also possible [fluctuations], including "renormalizing" the raw collected data based on known RF propagation properties or qualities of the signal strength information provided by the media access controller (MAC) chip, such as are commercially available and known in the art.” 
wherein the trained neural network compensates for RSSI fluctuations to predict accurately a real time location of a mobile device based on the RSSI data measured at the mobile device(Gray [[0071][0065])  See at least [0071] “adaptive training data could be used [compensation], wherein various clustering algorithms or other approaches could be employed to allow the training data to adapt to gradual environmental changes…Also, parameters, such as measured RSSI variance could be incorporated into the training/prediction vectors.”
Gray does not explicitly disclose training a neural network with data developed from trilateration of wireless received signal strength indication (RSSI) data  corresponding to two or more wireless routers measured at a set of one or more mobile devices while the set of mobile devices are at known locations, wherein the RSSI data of the two or more routers measured at the set of mobile devices at the known locations fluctuates due to interference or signal propagation, wherein the trained neural network compensates for RSSI fluctuations to predict accurately a real time location of a mobile device based on the RSSI data measured at the mobile device. However, Gray teaches a system and method for performing real-time position detection and motion tracking of mobile communications devices moving about in a defined space comprised of a plurality of locales is provided. A plurality of access points are disposed about the space to provide an interface between mobile devices and a network having functionality and data available or accessible therefrom. Gray also teaches adaptive training data. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to disclose a trained neural network process because it is well known [at least 2009] process that provides greater accuracy. See attached article “F. D. Alotaibi, A. Abdennour and A. A. Ali, "A Real-Time Intelligent Wireless Mobile Station Location Estimator with Application to TETRA Network," in IEEE Transactions on Mobile Computing, vol. 8, no. 11, pp. 1495-1509, Nov. 2009, doi: 10.1109/TMC.2009.66.
determining a location of the meeting initiator based on wireless RSSI data corresponding to the two or more wireless routers received at the device (Gray [0020]) See at least “A comparison of the actual signal strength data at each access point receiving the mobile device's signal with the signal strength patterns (included in the signal strength model) of those access points allow for a determination of the real-time location of the mobile device [meeting initiator] within the defined space.”
wherein the neural network, using the RSSI data, provides the determined location of the meeting initiator in a local coordinate system wherein the local coordinate system is used to provide a map to navigate to the location of the meeting (Gray [Figure 7][0068][0069]) See at least [0069] ” the system 100 may include a routing function configured to plot a route or path between two locations within the locale or defined space, in digital form.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee, as taught by Baca, the method of determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Gray, to improve accuracy when determining the presence and availability of users.
	Gray et al. does not teach a method for meeting room scheduling. Chakra teaches:
receiving a meeting request from a meeting initiator interacting with a device for identifying an available meeting location to meet with at least one meeting attendee (Chakra [0028]); See “The process may begin by the meeting room and resource scheduler 12 receiving meeting specifics entered by a user from a client 16 (block 300). The meeting specifics may include parameters including a date, time, requested resources 28, and a list of attendees 20. In one embodiment, the meeting specifics are entered into a GUI display by the meeting room and resource scheduler 12. The meeting room and resource scheduler 12 may display a list of available resources 28 for user selection, and may display a searchable contact list for entering attendees 20.”
determining a location of the at least one meeting attendee (Chakra [0033]);  See “The meeting room and resource scheduler 12 then retrieves location records from the personnel LDAP 30 for each of the attendees 20 that will be physically present at the meeting (block 308).”
determining a meeting location based on the meeting request, availability of the meeting location, and at least one of the location of the meeting initiator and the location of the at least one meeting attendee (Chakra [0024]); Where the reference teaches “The optimal room at each of the optimal locations is then found by selecting a room 26 located in each of the optimal locations that is within a smallest average proximity to a highest number of attendees 20 (block 206).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca and Gray, the method for meeting room scheduling , as taught by Chakra, to reduce the amount of walking meeting attendees needed to attend meetings while the financial clock is ticking (Chakra [0006]).
Neither reference teaches determining the meeting has finished based on the location of the meeting initiator and the location of the at least one meeting attendee changing from the meeting location to one or more new locations 
determining the meeting has finished based on the location of the meeting initiator and the location of the at least one meeting attendee changing from the meeting location to one or more new locations (Chung [0016][Claim 10]). See at least “determining whether the meeting has ended if the attendee has left the meeting room;” See also “The determination module 103 is further operable to determine whether the attendee has left the meeting room by checking whether the signal strength of the transmitted signal from the terminal device 4 exceeds the threshold value.” While the reference teaches only one person leaving can indicate a meeting ending, Examiner believes it would be obvious to modify the reference because if one person changes location or leaves the meeting the meeting is over. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca, Gray and Chakra, the method for determining a meeting has ended because of a user location change , as taught by Chung, make meeting room availability more efficient and accurate because it is in real time.
Claim 14 
Baca et al. discloses the following limitations as shown:
determining a first route to the meeting location for the meeting initiator based on the location for the meeting initiator and the meeting location; transmitting to the meeting initiator a first notice that includes the first route to the meeting location for the meeting initiator; A968-6-determining a second route to the meeting location for the at least one meeting attendee based on the location of the at least one meeting attendee and the at least one meeting location; and transmitting to the at least one meeting attendee, a second notice that includes the second route to the meeting location for the at least one meeting attendee (Baca [0010][0037][0038]); See at least “the convergence point (meeting location) may be half way between the first location and the second location. Travel routes may then be mapped from the first location and the second location to the convergence point. The users may then each follow their respective mapped routes to the convergence point. 

Claim 15
Baca et al. discloses the following limitations as shown:
determining an updated location of the meeting initiator and an updated location of the at least one meeting attendee, wherein the updated location of the meeting initiator and the updated location of the at least one meeting attendee are based on the wireless  and updating the first route for the meeting initiator and the second route for the at least one meeting attendee based on the updated location of the meeting initiator and the updated location of the at least one meeting attendee (Baca [0030]).  See at least “If the users are moving, then the convergence point may be determined based on respective locations of the mobile devices. The convergence point may be updated during travel. The users may then meet at the updated convergence point.” Where Examiner interprets the disclosure of determining location based on relative signal strengths to satisfy the limitations.




Claim 16 
Baca et al. discloses the following limitations as shown:
wherein the first route for the meeting initiator and the second route for the at least one meeting attendee are displayed on a map, wherein the map is an augmented reality view provided by a real-time video with a direction indicator pointing to the meeting location overlaid on the real-time video (Baca [Figure 2][0031][0032][0034]).  See at [0034] “The relative locations are configured to show each user a distance between that user and the other user. The relative locations may be determined based on each mobile device's current location (i.e., current first location and current second location). The relative location display may include the convergence point.”  
Baca does not explicitly disclose an augmented reality view provided by a real-time video. However, Baca teaches displaying the relative distance between users as they travel toward each other. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display of travel to an augmented reality view provided by a real-time video. 

Claim 17 
Baca et al. discloses the following limitations above. Baca et al. does not disclose wireless signal strength information to determine location. Gray et al. teaches:
wherein the location of the meeting initiator is determined to be a default location if the wireless RSSI data is unavailable (Gray [0021]).
Gray does not explicitly disclose a default location. However Gray teaches a method of determining a location using the last known location when the exact location of the user ca not be determined using signal strength. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include using the last known location, as taught by Gray, because it provides the general whereabouts for a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee, as taught by Baca, the method of determining a location of the meeting initiator (first user) based on wireless signal strength 

Claim 18 
Baca and Gray et al. teach the limitations above but do not explicitly teach wherein the at least one meeting attendee comprises a plurality of meeting attendees located at different locations of a building. Chakra teaches:
wherein the at least one meeting attendee comprises a plurality of meeting attendees located at different locations of a building (Chakra [0007]).   See at least “A method for meeting room scheduling includes receiving a specification for a meeting, including a list of attendees, and determining respective physical locations for each of the attendees.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca and Gray et al., the method for meeting room scheduling , as taught by Chakra, to reduce the amount of walking meeting attendees needed to attend meetings while the financial clock is ticking (Chakra [0006]).

Claim 19 
Baca and Gray et al. teach the limitations above but do not explicitly teach wherein the meeting location comprises a location of a first meeting room in a plurality of meeting rooms within a building. Chakra teaches:
wherein the meeting location comprises a location of a first meeting room in a plurality of meeting rooms within a building (Chakra [0014]).   See “Each of the buildings 22 may one or more rooms 26 (26a, 26b, 26n ), and each of the rooms has one or more resources 28 (28a, 28b, 28n ).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting 

Claim 20 
Baca and Gray et al. teach the limitations above but do not explicitly teach wherein the first meeting room comprises a meeting room among the plurality of meeting rooms that has a shortest distance to at least one of the meeting initiator and the at least one meeting attendee. Chakra teaches:
wherein the first meeting room comprises a meeting room among the plurality of meeting rooms that has a shortest distance to at least one of the meeting initiator and the at least one meeting attendee (Chakra [0008]). See at least “An optimal room at each of the one or more optimal locations is found based on proximity between the attendees and the rooms, and based on the rooms having resources matching the requested resources.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of scheduling a meeting after receiving a request from a meeting initiator interacting with a device, wherein the request identifies at least a meeting attendee and determining a location of the meeting initiator (first user) based on wireless signal strength information and a location of the meeting attendee (second user), as taught by Baca and Gray et al., the method for meeting room scheduling , as taught by Chakra, to reduce the amount of walking meeting attendees needed to attend meetings while the financial clock is ticking (Chakra [0006]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been fully considered but they are not persuasive. 

Applicant Argues: Baca fails to describe at least "determining the meeting has finished based on the meeting initiator and the location of the at least one meeting attendee and marking the meeting location as available for future meetings," as recited in independent claim 1."

Examiner agrees. Examiner has relied on Chung (2011/0158131) for the teaching, however Baca teaches that location information can determine whether the user(s) and their respective mobile devices are at the convergence point may be determined at operation 216. If the users are not at the convergence point, then the convergence point may be updated at operation 220 [available for future meetings]. 

Applicant Argues: Gray fails to describe at least "wherein the RSSI data of the two or more routers measured at the set of mobile devices," or "determining a location of the meeting initiator based on wireless RSSI data corresponding to the two or more wireless routers received at the device" as recited in independent claim 1.

Examiner respectfully disagrees. See Gray [0034] “Gray fails to describe at least "wherein the RSSI data of the two or more routers measured at the set of mobile devices," or "determining a location of the meeting initiator based on wireless RSSI data corresponding to the two or more wireless routers received at the device" as recited in independent claim 1.” Examiner interprets the Access points to satisfy the Applicants router because the “A wireless router is a device that performs the functions of a router and also includes the functions of a wireless access point. “ ~ Wikipedia: The Free Encyclopedia. Gray [0023] also teaches “For example, using clustering statistics of received signal strength indicator (RSSI) data from one or more access points [wireless router], a determination of the location of the mobile device can be made with relatively high accuracy.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681